Citation Nr: 1428259	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  11-17 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent disabling for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial, compensable evaluation for service-connected erectile dysfunction.

3.  Entitlement to service connection for traumatic brain injury (TBI).

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served in the military from September 2002 to December 2006.  Among other decorations, the Veteran received the Combat Action Badge for his service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey.  The Veteran requested a transfer of his file which was accomplished and, therefore, the Agency of Original Jurisdiction (AOJ) over the current appeal is the VA Regional Office (RO) in Winston-Salem, North Carolina.

In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of that hearing is of record.  The Board notes that the Veteran appeared at the hearing without representation.  However, because the Board has not received any notice that the appointment of his currently listed representative has been revoked, the Board has indicated above that he continues to have representation.

TDIU is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the January 2013 supplemental statement of the case issued by the RO does not list TDIU as one of the issues, the Veteran specifically raised the issue of his employability in his April 2011 VA Form 9 and has requested that the Board address that issue on this appeal.  See, e.g., May 2013 Hearing Transcript.  The Board finds there is no prejudice to the Veteran in addressing the claim for TDIU at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In light of Rice, and for the foregoing reasons, the Board has amended the issues on appeal to include entitlement to TDIU as reflected above.

The issue of entitlement to special monthly compensation under 38 C.F.R. § 3.350 in connection with the Veteran's service-connected erectile dysfunction has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's PTSD manifests symptomatology commensurate with total occupational and social impairment.

2.  The Veteran has erectile dysfunction, but does not have any penile deformity.

3.  The Veteran does not have, and has not had at any time during the appeal period, a disability consisting of symptoms caused by or otherwise related to in-service traumatic brain injury (TBI).

4.  The Veteran does not have, and has not had at any time during the appeal period, sleep apnea.

5.  The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities are of such severity as to effectively preclude all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an initial, compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.115b, Diagnostic Code 7522 (2013).

3.  The criteria for service connection for TBI have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

4.  The criteria for service connection for sleep apnea, including as secondary to PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

5.  The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Higher Rating for PTSD

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the General Rating Formula for Mental Disorders, a 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

A 100 percent disability evaluation is warranted under the current criteria where there is total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the current rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the "DSM-IV").  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because rating of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

In the April 2010 rating decision now on appeal, the RO increased the Veteran's disability evaluation from 50 percent to 70 percent, effective November 1, 2009.  Prior to that, the RO had awarded a temporary 100 percent disability rating based on hospitalization for PTSD-related symptoms and behavior issues.  The Veteran has been hospitalized for similar reasons on at least one prior occasion.

The Veteran and his spouse have been married since 2002 and are raising their 12 year-old son.  The record establishes that the Veteran's wife and son are very supportive, but, also, that the relationships have been strained (including at least one period of separation) due to the Veteran's PTSD symptoms.  The Veteran has also experienced intermittent unemployment since leaving the military and, according to the evidence of record, has been unemployed since late 2011.

The Veteran has undergone numerous VA examinations including, most recently, an August 2011 VA examination for the purpose of determining the nature and extent of the Veteran's PTSD symptoms.  The examiner opined that the Veteran's symptoms include depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment (insomnia), mild memory loss, difficulty in establishing and maintaining effective work and social relationships, obsessional rituals which interfere with routine activities, and speech problems (stuttering, improved).  The VA examiner opined that the Veteran experienced occupational and social impairment with deficiencies in most areas due to these symptoms, but not total occupational and social impairment.  Notably, the Veteran's symptoms do not include gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, or memory loss for names of close relatives, own occupation or his own name.  According to the VA examiner, his symptoms do not result in a persistent danger that he will hurt himself or others.

These findings are well-supported by the other evidence of record including the Veteran's own statements.  For example, the Veteran appeared at his hearing unrepresented and presented coherent and compelling testimony regarding his occupational and social impairments.  The Veteran has maintained relationships with his wife and son.

The Board finds the VA examiner's opinion to be of substantial probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The other medical evidence of record, including mental health records and prior examinations, support the VA examiner's determination regarding the Veteran's symptoms and their functional impact.  For instance, the mental health examinations in December 2009 (PTSD) and January 2010 (non-PTSD), as well as the February 2010 VA neurological examination, all documented symptoms more closely approximating the criteria for a 70 percent rating, such as irritability, mild to moderate memory loss, some speech impairments, anxiety, depressed mood, and difficulty maintaining social and occupational relationships.  None of the examiners indicated that the Veteran had total occupational and social impairment due to symptoms such as delusions, hallucinations, severe memory loss, gross impairment of the thought processes, or homicidal or suicidal ideation.

The Veteran has not disputed the specific findings of the examiners in his oral or written statements.  Instead, the Veteran has relied on his intermittent unemployment and severely impacted social relationships as support for his claim of entitlement to a 100 percent disability rating.  See, e.g., May 2013 Hearing Transcript.  As noted above, however, the 70 percent criteria under the regulations anticipate "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood."  38 C.F.R. § 4.130.  Thus, intermittent periods of unemployment due to mental health symptoms would be reasonably expected, if not characteristic, for a Veteran rated at 70 percent disabled due to PTSD.  Likewise, marital and familial difficulties are squarely contemplated by the 70 percent rating criteria.  The record does not support a finding that the Veteran's symptoms more closely approximate "total occupational and social impairment."

The Board also notes that, while the Veteran's specific symptom of stuttering is not explicitly listed among the criteria, the criteria for the 70 percent rating do include "speech intermittently illogical, obscure, or irrelevant."  The Board finds that this symptom more closely approximates the 70 percent criteria, rather than the "gross impairment in thought processes or communication" contemplated by the 100 percent criteria.

The Board finds that the Veteran's symptoms most closely approximate the 70 percent rating criteria.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to a rating in excess of 70 percent for his service-connected PTSD is denied.

Extraschedular analysis with respect to both PTSD and erectile dysfunction follows the discussion of the merits of the Veteran's claim of entitlement to a higher rating for erectile dysfunction.

Compensable Initial Rating for Erectile Dysfunction

As noted above, disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In the appeal of an initial assignment of a disability rating, evidence to be considered is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate evaluations for separate periods based on the facts found during the appeal period.  Id. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's erectile dysfunction was initially rated as noncompensable under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  In order to receive a compensable rating for erectile dysfunction under Diagnostic Code 7522, there must be evidence of penile deformity with a loss of erectile power.  The March 2010 VA examination revealed that the Veteran had responded well to treatment for his erectile dysfunction.  In addition, the evidence of record, including that examination and the Veteran's testimony at his May 2013 hearing, establish that the Veteran does not have any penile deformity.

As there is no evidence of a penile deformity at any point during the appeal period, a compensable initial rating is not warranted for the Veteran's erectile dysfunction.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522 (providing for a compensable, 20 percent rating where there is a penile deformity with loss of erectile power).  The Veteran's claim of entitlement to a compensable rating for his service-connected erectile dysfunction is denied.

Extraschedular Considerations (PTSD and Erectile Dysfunction)

Consideration of referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013) requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The record does not indicate that the rating criteria are inadequate for rating either the Veteran's PTSD or his erectile dysfunction.  As already discussed in detail above, higher ratings were available for both conditions but the Veteran's symptoms did not meet the criteria for any higher ratings.  A comparison of the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule for those disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  For instance, the impact of the Veteran's PTSD symptoms on his social and occupational functioning was considered on the basis of all of the symptoms attributable to that condition, whether explicitly included in the rating criteria or not.  Likewise, with respect to his erectile dysfunction, the Veteran's reported symptom consisted entirely of erectile dysfunction, which is not sufficient to meet the criteria for a compensable rating.  See May 2013 Hearing Transcript.  Consequently, the first criterion for referral is not met with respect to either condition.  As such, referral for consideration of an extraschedular rating for PTSD or for erectile dysfunction is not warranted.  38 C.F.R. § 3.321(b)(1).

Service Connection:  Legal Principles

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Presumptive service connection may be granted for certain "chronic diseases" if they become manifest within one year of discharge from service to a degree of 10 percent or more.  38 C.F.R. §§ 3.307(a)(3); 38 C.F.R. 3.309(a).  The claimed disabilities on appeal are not among the diseases listed.  Therefore, the provisions of 38 C.F.R. § 3.303(b), including those related to "continuity of symptomology", are not for consideration under the circumstances of this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Traumatic Brain Injury

The existence of a current disability is an essential element of a claim for service connection.  See, e.g., Shedden, 381 F.3d at 1167.  The Board acknowledges that this combat veteran experienced several explosions and associated head trauma while serving in Iraq.  See 38 C.F.R. § 1154(b).  However, the dispositive issue on the record before the Board is whether the Veteran has a current disability caused by in-service TBI.  Because the evidence of record is against finding that the Veteran has a current disability caused by or otherwise related to his in-service TBI, the Veteran's claim of entitlement to service connection for TBI must be denied.

The VA provided a January 2010 examination to evaluate the nature and etiology of any psychological and neuropsychological symptoms experienced by the Veteran.  The examiner reviewed the Veteran's medical and military history and concluded:  "Overall, the veteran does have some signs of TBI, although many of the symptoms overlap with posttraumatic stress disorder."  The VA examiner explicitly deferred "final diagnosis" to the Veteran's February 2010 neurological examination.

In February 2010, a VA physician examined the Veteran for the express purpose of determining whether the Veteran had symptoms due to in-service injuries, including but not limited to a number of reported concussions.  The VA examiner conducted a full and thorough examination of the Veteran, including a complete neurological evaluation.  The VA examiner diagnosed several current problems, including migraine headaches, mild dizziness, some cognitive impairments, and insomnia.  While each of these can be symptoms of TBI, the VA examiner specifically ruled out TBI as the cause of these conditions.  With respect to migraines and dizziness, the VA examiner determined that those conditions were "were not related to TBI."  The examiner attributed the Veteran's insomnia and cognitive deficiencies, including some speech impairments, to his service-connected PTSD.  The VA examiner explained his reasoning and relied on adequate facts and data, so his opinion that the Veteran has no current disability related to TBI has significant probative value.  Nieves-Rodriguez, 22 Vet. App. at 304.

While the Veteran has undergone other psychological examinations, most specifically with respect to PTSD, the remainder of the medical evidence does not provide sufficient probative value for the Board to reject the convincing February 2010 VA examiner's opinion.  See, e.g., August 2011 VA Examination (indicating no prior diagnosis of TBI and otherwise attributing possible TBI symptoms to PTSD).

The Veteran has alleged that his neurological symptoms and cognitive deficiencies are related to TBI.  However, an accurate diagnosis of TBI and the determination of what symptoms are related to TBI rather than to other diagnosed conditions generally require specialized medical knowledge and sophisticated testing.  For example, the January 2010 VA examiner, a trained medical professional with a Ph.D., deferred to a more specialized medical professional to diagnose the Veteran' neurological symptoms.  The record does not reflect that this lay Veteran has the required training, experience, or knowledge to self-diagnose TBI or to determine to the requisite degree of certainty whether any or all of his symptoms are due to TBI rather than to PTSD or some other cause.  On the evidence of record, the Board finds that the Veteran is not competent to diagnose the symptoms he attributes to TBI.  See Jandreau, 492 F.3d at 1377.

The greater weight of the competent evidence of record is against finding that the Veteran has a current disability related to TBI or properly diagnosed as TBI.  The Veteran should understand that most of the symptoms he attributes to TBI have been causally linked to his service-connected PTSD and, so, already have been considered in rating his service-connected PTSD.  A separate or additional evaluation of those symptoms is not appropriate on this record.  See 38 C.F.R. § 4.14 ("The evaluation of the same disability under various diagnoses is to be avoided.").  In addition, those symptoms have been considered by the Board in determining entitlement to TDIU.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, because the Board finds that the Veteran does not have any current disability diagnosed as TBI or as the residuals of TBI, the criteria for establishing service connection for TBI have not been met.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for TBI is denied.

Sleep Apnea

The Veteran has claimed that he suffers from sleep apnea that is secondarily related to his PTSD.  As he acknowledged at his hearing and as reflected in the medical evidence of record, however, he has never been diagnosed with sleep apnea.  See, e.g., May 2013 Hearing Transcript.  The Veteran has never sought treatment for sleep apnea, has not undergone any diagnostic testing to evaluate symptoms indicative of sleep apnea, and no professional has diagnosed the Veteran with sleep apnea.

The Veteran does have insomnia that is caused by or related to his service-connected PTSD, see August 2011 VA Examination, but his insomnia has been considered in evaluating his PTSD.  A separate rating for that condition is not warranted.  See 38 C.F.R. § 4.14 ("The evaluation of the same disability under various diagnoses is to be avoided.").

To the extent the Veteran relies, on his own statements that he suffers from PTSD-related sleep apnea, the record does not reflect that this lay Veteran has the required training, experience, or knowledge to self-diagnose sleep apnea.  The diagnosis of sleep apnea generally requires diagnostic testing and specialized knowledge, training, and experience to interpret the results of any such testing.  On the evidence of record, the Board finds that the Veteran is not competent to diagnose sleep apnea.  See Jandreau, 492 F.3d at 1377.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, because the Board finds that the Veteran does not have sleep apnea, the criteria for establishing service connection for sleep apnea have not been met.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for sleep apnea is denied.

TDIU

The Veteran has been granted service connection for:  posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling since 2006; and erectile dysfunction, evaluated as noncompensable since 2009.  Given a service-connected disability rated at 70 percent, this Veteran meets the schedular criteria for consideration of TDIU.  38 C.F.R. § 4.16(a).

A veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.   VA may consider the level of education, special training, and previous work experience in making this determination, but may not consider the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Medical evidence describing the effect of each disorder on the Veteran's occupational functioning is crucial to permit the Board to arrive at an assessment of employability.  38 C.F.R. § 4.1.  However, the question of whether the Veteran's service-connected disabilities are of sufficient severity to produce unemployability is ultimately the Board's determination to make.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (citing 38 C.F.R. § 4.16(a)  as support for the conclusion that the applicable statutory and regulatory provisions "place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Therefore, the Board will review the medical evidence in the context of the other evidence of record prior to reaching an ultimate conclusion regarding his employability.

In this case, the Veteran's post-service employment experience consists of several brief periods of employment followed, most recently, by an extended period of unemployment.  See, e.g., May 2013 Hearing Transcript (testifying he was last employed in May 2011).  He has a Bachelor's degree and has taken some coursework towards a Master's degree.  However, he has not been able to continue his pursuit of an advanced degree due to his PTSD symptoms.  His post-employment work experience includes sales, claims review, and claims adjudication.  See, e.g., February 2012 VA Form 21-4192.  He maintained employment in the field of claims review for over two years, but that employment was interrupted several times by hospitalizations or other acute manifestations of his PTSD symptoms.  See id. (documenting accommodations made for the Veteran); see also 38 C.F.R. § 4.16(a) (discussing marginal and sheltered employment).

The Veteran asserts that he is unable to secure and follow a substantially gainful occupation due to impairments caused by his PTSD.  The Board has previously discussed his symptoms, but they include depressed mood, anxiety, suspiciousness, obsessional rituals which interfere with routine activities, speech problems, and cognitive impairments (including memory deficits, difficulty concentrating, and impaired reasoning skills) due directly to PTSD and also due to his PTSD-related insomnia.  See, e.g., August 2011 VA Examination.  While the August 2011 VA examiner opined that the Veteran was not unemployable due to these symptoms, the determination of employability is, as noted above, a legal, rather than medical, determination.



The Veteran has testified to the combined effect of his cognitive impairments, speech impairments, his obsessional rituals, and his anxiety on his ability to obtain and maintain substantially gainful employment.  See May 2013 Hearing Transcript.  The Board credits this testimony and finds it has support in the medical and other evidence of record.  For instance, his most recent employment ended in late 2011 due, in part, to acute manifestations of his PTSD.  See, e.g., December 2011 Disability Determination Letter (noting the Veteran left his work voluntarily, but concluding that "the medical evidence indicates that [his] health problem was aggravated or caused by work" and "there was no other suitable work available for" him).  This letter confirms the Veteran's testimony and provides additional support for a finding that he is unable to obtain and retain substantially gainful employment due to the severity and unique manifestations of his service-connected PTSD.  Likewise, the December 2009 VA examiner specifically noted that his symptoms "significantly" affect his occupational functioning, including the impact created by the interaction of his cognitive difficulties and his anxiety.

In summary, there is sufficient indication of unemployability to put the evidence at least in equipoise regarding whether this combat Veteran is unable to obtain or retain a substantially gainful occupation due to his service-connected disabilities.  Accordingly, with the application of the benefit-of-the-doubt doctrine, he meets the criteria for an award of TDIU.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Assist and Notify

The RO official or VLJ who conducts a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  Here, during the May 2013 videoconference hearing, the undersigned discussed the additional evidence necessary to substantiate the Veteran's claims.  The Veteran's testimony establishes that he understood the relevant criteria and that he understood that he could identify or submit any evidence that might assist him to substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In January 2010, prior to the initial adjudication of the claims on appeal, the RO sent a letter to the Veteran which advised him of the criteria for service connection and of the criteria and legal principles relevant to his claims.  The RO has sent an updated, additional notice letter in August 2011.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.  

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, VA treatment records, and employment records with the claims file.  Neither the Veteran nor his representative has identified any other relevant records or evidence.  The Board finds that VA has fulfilled its duty to assist.

With respect to examinations, the Veteran has been afforded several VA examinations pertinent to the claims on appeal including an August 2011 examination to evaluate the current symptomatology and functional impairments caused by his PTSD, a March 2010 examination to evaluate the Veteran's erectile dysfunction, a February 2010 neurological examination with respect to TBI, a January 2010 mental health (non-PTSD) examination, and a December 2009 examination to evaluate the Veteran's PTSD.  The examinations and opinions are adequate as the examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has not made any allegations or provided any argument that the examinations were, in any way, inadequate.

While the Veteran has not been afforded an examination with respect to his sleep apnea, the evidence, including his own testimony, is against finding that he has a current disability.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).  Because the medical evidence and the Veteran's testimony, as discussed above, establish he does not have sleep apnea, no examination with respect to that condition is warranted.  McLendon, 20 Vet.App. at 83.  With respect to sleep apnea, the Board has sufficient evidence to make a decision on the merits and the evidence does not otherwise meet the criteria for entitlement to a VA examination.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.










							[CONTINUED ON NEXT PAGE]
ORDER

Entitlement to an evaluation in excess of 70 percent disabling for service-connected PTSD is denied.

Entitlement to an initial, compensable evaluation for service-connected erectile dysfunction is denied.

Entitlement to service connection for TBI is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


